Case: 19-60807      Document: 00516027931         Page: 1    Date Filed: 09/24/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 24, 2021
                                   No. 19-60807                          Lyle W. Cayce
                                                                              Clerk

   Muntaser B. Abubaker Abushagif,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                        Petition for Review of an Order of
                        the Board of Immigration Appeals
                                No. A 200 910 227


   Before Smith, Higginson, and Engelhardt, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Muntaser Abushagif, a Libyan national, applied for asylum, with-
   holding of removal, and protection under the Convention Against Torture
   (“CAT”) in September 2011. At his hearing, he voluntarily withdrew his
   application and agreed to pre-conclusion voluntary departure; the immigra-
   tion judge (“I.J.”) ordered him to leave the country by April 5, 2012. In 2019,
   Abushagif moved to reopen his proceedings, seeking the same relief on the
   basis that country conditions in Libya had worsened and that he feared
   reprisal for his role in the former regime’s national guard. Moreover, he
   asserted that he had converted to Christianity and was bisexual and feared
Case: 19-60807      Document: 00516027931           Page: 2    Date Filed: 09/24/2021




                                     No. 19-60807


   persecution on those bases too. The I.J. denied his motion, and the Board of
   Immigration Appeals (“BIA” or “Board”) dismissed his appeal. Abushagif
   petitioned for this court’s review. We grant in part, deny in part, and remand
   for the limited purpose of the Board’s assessing his CAT claim.

                                          I.
                                          A.
          Abushagif was admitted to the United States as a non-immigrant stu-
   dent but failed to carry a full course of study despite a condition that he do
   so. For that reason, the Department of Homeland Security (“DHS”) sought
   to have him removed in September 2010.
          Shortly afterward, Libya was engulfed in a civil war that erupted in
   February 2011. In September 2011, with the war raging in Libya but with
   Muammar Qadhafi still leading the country, Abushagif applied for asylum,
   withholding of removal, and protection under CAT.
          In his application, Abushagif alleged that his brother had been jailed
   for declining to join Qadhafi’s forces in killing civilians. Abushagif was afraid
   that if he returned to Libya, he would be conscripted to fight for Qadhafi
   “against [his] own people,” “just like . . . all young people in Libya.” Abu-
   shagif noted that Qadhafi’s forces had asked his father about Abushagif’s
   whereabouts. Abushagif stated that he did not want to participate in the civil
   war.
          In the part of his application for asylum and for withholding of removal
   that asked about political, religious, and military affiliations, Abushagif
   stated only that he had organized a group of friends to talk about Libyan poli-
   tics and economics, and he explicitly disclaimed that that group had engaged
   in any subversive activities. In response to a question that asked specifically
   about his involvement in “military or paramilitary group[s], civil patrol[s],
   [and] guerilla organization[s],” Abushagif failed to indicate that either he or




                                          2
Case: 19-60807      Document: 00516027931          Page: 3   Date Filed: 09/24/2021




                                    No. 19-60807


   any family members had served in such entities.
          With his application, Abushagif included a letter from his father that
   warned that Abushagif would be in danger if he returned to Libya. The letter
   explained that Qadhafi’s forces had arrested Abushagif’s older brother for
   refusing to harm civilians but that the brother was also an “outcast for not
   wanting to ally with the rebels.” The letter stated that Abushagif’s father
   had lost his business and was thus unable to support his son financially.
   Nowhere among those unfortunate statements did the letter suggest that
   Abushagif’s father had ever worked for the Qadhafi regime.
          In December 2011, the I.J. held a hearing on Abushagif’s application.
   By that point, Qadhafi’s administration had collapsed, and he had been killed
   by rebels. During the hearing, Abushagif chose to withdraw his application
   and agreed to pre-conclusion voluntary departure. The I.J. told him that he
   must leave the country by April 5, 2012.

                                         B.
          Abushagif did not leave, and in January 2019 he filed a motion to
   reopen and stay removal, requesting that his proceedings be reopened to
   allow him to apply for asylum, withholding of removal, and protection under
   CAT. Abushagif stated that the country conditions in Libya had materially
   changed for the worse since his original application. Moreover, he averred
   that he would be a target for persecution if he returned because of his and his
   family’s status. Abushagif declared that his father had been kidnapped and
   tortured by militias because of his work for the Qadhafi administration and
   that those militias planned to kidnap him once he landed in Libya. Abushagif
   also stated that he feared torture or death because he had converted to Chris-
   tianity and come out as bisexual. Finally, he stated that he feared persecution
   because he had served in the Qadhafi regime’s national guard.
          The I.J. denied the motion to reopen and stay removal. The I.J.




                                         3
Case: 19-60807       Document: 00516027931          Page: 4   Date Filed: 09/24/2021




                                     No. 19-60807


   identified several inconsistences between Abushagif’s initial application and
   his motion to reopen, as well as discrepancies between Abushagif’s state-
   ments in the motion and his supporting documentation. Moreover, the I.J.
   determined that Abushagif had failed to meet his burden of showing that
   country conditions had materially changed and had failed to show that evi-
   dence of such changed conditions was not available at Abushagif’s previous
   hearing. Relatedly, the I.J. concluded that much of the relevant information
   in Abushagif’s motion to reopen—such as his and his father’s service under
   the Qadhafi regime—could have been presented with his application in 2011.
            In March 2019, Abushagif appealed to the BIA. Reviewing the denial,
   the BIA determined that the I.J. did not clearly err in concluding that there
   were materially inconsistent statements between Abushagif’s initial applica-
   tion and his motion to reopen, specifically regarding his and his father’s roles
   working for the Qadhafi administration and his involvement with a military
   group. The Board also concluded that the I.J. didn’t clearly err in finding
   that Abushagif’s claims about the kidnapping and torture of his father, as well
   as his father’s assertion that his kidnappers had threatened Abushagif, con-
   tained serious inconsistencies. Unlike the I.J., the BIA acknowledged that
   conditions in Libya had worsened for those who had supported the Qadhafi
   administration, but because of the inconsistencies, the Board determined that
   Abushagif had failed to provide “persuasive evidence that he has a well-
   founded fear of persecution” because of his service in Qadhafi’s national
   guard.
            Moreover, the Board agreed with the I.J. that Abushagif had failed to
   provide corroborating evidence for his claims that he had converted to Chris-
   tianity and that he was bisexual. The BIA rejected Abushagif’s contention
   that his motion was “entitled to a presumption of truth,” stating instead that
   it was his “burden” to “provid[e] credible and corroborating evidence that
   reveals a reasonable likelihood that the statutory requirements for relief have



                                          4
Case: 19-60807        Document: 00516027931         Page: 5     Date Filed: 09/24/2021




                                     No. 19-60807


   been satisfied.”
          Because Abushagif had failed to provide such evidence, the BIA con-
   cluded that he had not established a prima facie case for relief and dismissed
   his appeal in September 2019. Abushagif timely petitioned for this court’s
   review in October 2019. See 8 U.S.C. § 1252(a)(1), (b)(1).

                                          II.
                                          A.
          “In reviewing the denial of a motion to reopen removal proceedings,
   we apply a highly deferential abuse-of-discretion standard.” Nunez v. Ses-
   sions, 882 F.3d 499, 505 (5th Cir. 2018) (per curiam). We affirm the BIA’s
   decision so long as “it is not capricious, without foundation in the evidence,
   or otherwise so irrational that it is arbitrary rather than the result of any per-
   ceptible rational approach.” Gonzalez-Cantu v. Sessions, 866 F.3d 302, 304–
   05 (5th Cir. 2017) (quoting Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th
   Cir. 2009)). We review the BIA’s legal conclusions de novo, however,
   “unless a conclusion embodies the Board’s interpretation of an ambiguous
   provision of a statute that it administers.” Singh v. Gonzales, 436 F.3d 484,
   487 (5th Cir. 2006).
          In general, we have authority to review only the Board’s decision, and
   we review the I.J.’s decision only where it “has some impact on the BIA’s
   decision, as when the BIA has adopted all or part of the IJ’s reasoning.”
   Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010). Moreover,
   we “may usually only affirm the BIA on the basis of its stated rationale.” Id.

                                          B.
          The Immigration and Nationality Act of 1965 (“INA”), the relevant
   law here, “carefully limits an alien’s ability to bring motions to reopen.”
   Qorane v. Barr, 919 F.3d 904, 911 (5th Cir. 2019), cert. denied, 140 S. Ct. 907




                                           5
Case: 19-60807      Document: 00516027931            Page: 6    Date Filed: 09/24/2021




                                     No. 19-60807


   (2020). Normally, an alien may file only one such motion and must do so
   within ninety days of the entry of a final removal order. See id.; 8 U.S.C.
   § 1229a(c)(7). But there are exceptions to the ninety-day rule; indeed, there
   is no time limit if the motion’s purpose “is to apply for asylum, withholding
   of removal, or CAT relief and the motion ‘is based on changed country con-
   ditions arising in the country of nationality . . . if such evidence is material
   and was not available and would not have been discovered or presented at the
   previous proceeding.’” Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir.
   2016) (quoting 8 U.S.C. § 1229(c)(7)(C)(ii)) (omission in original). Because
   Abushagif’s motion to reopen was based on changed country conditions, that
   exception applies here.
          “There are at least three independent grounds on which the BIA may
   deny a motion to reopen.” INS v. Abudu, 485 U.S. 94, 104 (1988). First, the
   Board may determine that the alien “has not established a prima facie case
   for the underlying substantive relief sought.” Id. Second, the Board may
   determine that the alien “has not introduced previously unavailable material
   evidence, or, in an asylum application case, that the movant has not reasona-
   bly explained his failure to apply for asylum initially.” Id. at 104–05 (citations
   omitted). Third, where “the ultimate grant of relief is discretionary,” the
   Board can “simply determine that . . . the movant would not be entitled to
   the discretionary grant of relief.” Id. at 105.

                                          III.
          As a threshold matter, we must determine on what ground the BIA
   denied Abushagif’s motion to reopen. Abushagif contends that the Board
   ruled only that he had failed to establish a prima facie case, but the govern-
   ment avers that the BIA also determined that Abushagif failed to present pre-
   viously unavailable, material evidence. We conclude that the BIA dismissed
   only because he failed to establish a prima facie case.




                                           6
Case: 19-60807       Document: 00516027931             Page: 7      Date Filed: 09/24/2021




                                        No. 19-60807


           To establish a prima facie case in a motion to reopen, an alien must
   show that there is a reasonable likelihood that he is statutorily eligible for the
   relief he seeks—here, asylum, withholding of removal, and protection under
   CAT. 1 In its order, the Board recited that test, stating that it was Abushagif’s
   burden to prove his case. The Board concluded that he failed to do so because
   there were inconsistencies in his claims and supporting documentation and
   because he hadn’t provided evidence to corroborate his conversion to Chris-
   tianity or his bisexuality. The BIA observed that Abushagif hadn’t “provided
   persuasive evidence that he has a well-founded fear of persecution” or shown
   that there was “a reasonable possibility of being persecuted.” That language
   corresponds to the requirements for asylum. See 8 U.S.C. § 1101(a)(42).
           On the other hand, the Board unequivocally found that Abushagif had
   met his burden to proffer previously unavailable evidence of changed condi-
   tions in Libya. Indeed, the Board “acknowledge[d] that conditions for indi-
   viduals who formerly supported the Qadhafi government have worsened.”
   The Board also accepted “that conditions have worsened for Christians and
   bisexual individuals in Libya.”
           The government points to one sentence in the Board’s order in sup-
   port of its contention that the BIA denied Abushagif’s motion because he
   failed to produce previously unavailable evidence. The government notes
   that the Board stated that because “according to the respondent’s father the
   events [described in his letter] occurred early in 2011, evidence pertaining to
   these events would have been available at the respondent’s December 7,
   2011, hearing.” Contra the government’s suggestion, however, the BIA
   made that observation as evidence of its conclusion that Abushagif’s claims



           1
            See In re L-O-G-, 21 I. & N. Dec. 413, 419 (BIA 1996); see also Tejada-Reyes v.
   Garland, 848 F. App’x 645, 646 (5th Cir. 2021) (per curiam).




                                              7
Case: 19-60807      Document: 00516027931          Page: 8    Date Filed: 09/24/2021




                                    No. 19-60807


   contained inconsistencies; the BIA did not purport to deny Abushagif’s
   motion because of his failure to present previously unavailable evidence.
   Thus, the sole ground for denial was Abushagif’s failure to establish a prima
   facie case in his motion to reopen.

                                         IV.
                                         A.
          Abushagif contends that the BIA abused its discretion in determining
   that he failed to establish a prima facie case for asylum eligibility and with-
   holding of removal. We disagree.
          Abushagif avers that the Board applied an incorrect legal standard in
   assessing his motion to reopen. He asserts that we should adopt the “inher-
   ently unbelievable” standard, requiring the Board to accept all facts alleged
   in a motion to reopen as true unless they are “inherently unbelievable.” See
   Hernandez-Ortiz v. INS, 777 F.2d 509, 514 (9th Cir. 1985). Abushagif
   maintains that to fall short of that standard’s forgiving bar, the facts alleged
   must be incredible or beyond belief. Indeed, under the standard, the “BIA’s
   role in reviewing a motion to reopen is like a trial court’s role in reviewing a
   motion for summary judgment.” Trujillo Diaz v. Sessions, 880 F3d 244, 252
   (6th Cir. 2018). The Board’s review is thus meant “to isolate cases worthy
   of further consideration” instead of “assess[ing] the credibility of the evi-
   dence.” Haftlang v. INS, 790 F.2d 140, 143 (D.C. Cir. 1986). Abushagif
   avers that because it denied his motion on account of inconsistencies in some
   of his assertions and for failing to provide corroborating evidence for others,
   the BIA erred by declining to apply a strong presumption in favor of the
   accuracy of his account and by assessing the credibility of the evidence he
   presented.
          Abushagif points out that several of our sister circuits have adopted
   the “inherently unbelievable” standard. Indeed, although not all of them use




                                          8
Case: 19-60807         Document: 00516027931                Page: 9        Date Filed: 09/24/2021




                                            No. 19-60807


   the term “inherently unbelievable,” 2 the First, Third, Sixth, Seventh, Ninth,
   and D.C. Circuits all de facto apply that standard. 3
           Abushagif avers that every other circuit to have considered the issue
   has adopted the test, but he misses that the en banc Fourth Circuit has, at
   least in part, rejected it. 4 In M.A., 899 F.2d at 310, the court concluded that
   the summary judgment model was inappropriate even in conceptualizing the
   prima facie case. Requiring the BIA to construe the facts in the applicant’s
   favor would have “effectively overwhelm[ed] the immigration authorities,
   perhaps the most heavily burdened officers in our government, by allowing
   aliens to bring eleventh hour appeals in an attempt to delay [removal].” Id.

                                                  B.
           The Supreme Court recently cautioned, in a similar context, that
   judges should not invent procedural requirements for the BIA. In Garland v.
   Dai, 141 S. Ct. 1669 (2021), the Court struck down another judge-made
   standard for the Board’s review of the I.J.’s determinations. Id. at 1677. The
   Ninth Circuit’s rule requiring the BIA to credit an alien’s testimony absent
   an explicit adverse credibility determination by the I.J. was incompatible with
   the INA. See id. at 1681. “When it comes to questions of fact . . . the INA


           2
             See Gebremichael v. INS, 10 F.3d 28, 40 (1st Cir. 1993) (not using the term “inher-
   ently unbelievable” but requiring the BIA to “accept as true the facts stated in an alien’s
   affidavits.” (cleaned up)).
           3
            See, e.g., Shardar v. Att’y Gen. of U.S., 503 F.3d 308, 313 (3d Cir. 2007); Trujillo
   Diaz, 880 F.3d at 252–53; Fessehaye v. Gonzales, 414 F.3d 746, 755 (7th Cir. 2005); Bhasin
   v. Gonzales, 423 F.3d 977, 987 (9th Cir. 2005); Haftlang, 790 F.2d at 143.
           4
              See M.A. AXXXXXXXX v. INS, 899 F.2d 304, 310 (4th Cir. 1990) (en banc), super-
   seded by statute on other grounds as stated in Peter v. Gonzales, 210 F. App’x 303, 307 (4th Cir.
   2006) (per curiam).




                                                  9
Case: 19-60807        Document: 00516027931               Page: 10       Date Filed: 09/24/2021




                                          No. 19-60807


   provides that a reviewing court must accept ‘administrative findings’ as
   ‘conclusive unless any reasonable adjudicator would be compelled to con-
   clude to the contrary.’” Id. at 1677 (quoting 8 U.S.C. § 1252(b)(4)(B)). The
   Court drew on the “settled” principle “that a reviewing court is ‘generally
   not free to impose’ additional judge-made procedural requirements on agen-
   cies that Congress has not prescribed and the Constitution does not compel.”
   Id. (quoting Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def. Council, Inc.,
   435 U.S. 519, 524 (1978)).
           Although we now assess a different judge-made standard in the immi-
   gration and asylum context, Dai applies here. In Dai, the Court rejected
   judicially-created presumptions of credibility that were not found in the INA,
   concluding that “[t]he only question for judges reviewing the BIA’s factual
   determinations is whether any reasonable adjudicator could have found as the
   agency did.” Id. at 1678. And the Court did not throw a curveball in that
   holding; indeed, it has long stated that immigration authorities are entitled to
   substantial deference, including in the motion-to-reopen context. 5 That the
   Board must credit factual allegations as true in a motion to reopen unless they
   are “inherently unbelievable” is found nowhere in the INA or the relevant
   regulations. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.23. We thus do not
   adopt the judge-made “inherently unbelievable” standard.

                                                V.
           We decline to require that the BIA apply the “inherently unbelieva-
   ble” standard when reviewing a motion to reopen for failure to state a prima
   facie case for the underlying relief sought. Instead, we now review the BIA’s


           5
             See, e.g., INS v. Doherty, 502 U.S. 314, 323 (1992); Abudu, 485 U.S. at 106–10
   (discussing the BIA’s broad discretion in motions to reopen and stating that immigration
   authorities “should have the right to be restrictive” in that context, id. at 108 (quoting INS
   v. Jong Ha Wang, 450 U.S. 139, 144 n.5 (1981))).




                                                10
Case: 19-60807     Document: 00516027931            Page: 11   Date Filed: 09/24/2021




                                     No. 19-60807


   decision for abuse of discretion. See Gonzalez-Cantu, 866 F.3d at 304. Again,
   under that deferential standard, we affirm the Board’s determination unless
   it is “capricious, without foundation in the evidence, or otherwise so irra-
   tional that it is arbitrary rather than the result of any perceptible rational
   approach.” Id. at 304–05 (quoting Gomez-Palacios, 560 F.3d at 358).

                                          A.
          As a preliminary matter, we must determine whether Abushagif failed
   to exhaust his administrative remedies. The government avers that he failed
   to exhaust by raising an issue for the first time here that he did not raise on
   appeal to the BIA.
          We may review a final order of the BIA after “the alien has exhausted
   all administrative remedies available to the alien as of right.” 8 U.S.C.
   § 1252(d)(1). Because exhaustion is a statutory limitation, it is jurisdictional.
   Omari v. Holder, 562 F.3d 314, 324 (5th Cir. 2009). A “petitioner must raise,
   present, or mention an issue to the BIA to satisfy exhaustion.” Vazquez v.
   Sessions, 885 F.3d 862, 868 (5th Cir. 2018) (cleaned up). Although that
   “requires some affirmative action by a party, . . . it is by no means a require-
   ment that the arguments be identical.” Id. Instead, the “key requirement
   . . . is that a petitioner must have presented an issue in some concrete way in
   order to put the BIA on notice of his claim,” id., and we only need to be able
   to “reasonably tie” the appellate theories to the petitioner’s “concrete state-
   ment[s]” made to the Board, Omari, 562 F.3d at 322.
          The government contends that Abushagif made different arguments
   before the Board and before this court regarding the contents of his father’s
   letter. But Abushagif satisfied his exhaustion requirements. Before the
   Board, he complained that the inconsistencies that the I.J. identified regard-
   ing his father’s letter were illusory. Although Abushagif focused on other
   issues, he mentioned and contested the I.J.’s findings about his father’s




                                          11
Case: 19-60807      Document: 00516027931          Page: 12    Date Filed: 09/24/2021




                                    No. 19-60807


   alleged torture and kidnapping. That discussion was sufficient to “put the
   BIA on notice of his claim[s],” as evidenced by the fact that the Board ruled
   on them. Vazquez, 885 F.3d at 868. Thus, Abushagif did not fail to exhaust
   his administrative remedies.

                                          B.
          The Board did not abuse its discretion in denying Abushagif’s motion
   to reopen because its determination that he failed to establish a prima facie
   case was not irrational. See Gonzalez-Cantu, 866 F.3d at 304–05. First, it was
   not unreasonable for the BIA to determine that, because of inconsistencies in
   his account and supporting documentation, Abushagif failed to meet his
   burden in showing that he would face political persecution if he returned to
   Libya. Second, the Board did not act irrationally in concluding that, by failing
   to produce corroborating evidence of his religious conversion and bisexual
   orientation, Abushagif hadn’t shown a reasonable possibility of persecution
   for either status.

                                          1.
          The Board did not abuse its discretion in finding that Abushagif’s
   assertions regarding his fear of political persecution were inconsistent, unre-
   liable, and therefore insufficient. The BIA discussed three inconsistencies in
   his account and documents, involving Abushagif’s service in Qadhafi’s
   national guard, his father’s leg wound, and the timing of his father’s abduc-
   tion and related threats against Abushagif. Abushagif maintains that the dis-
   crepancies surrounding all three can be reconciled.
          First, the BIA noted a serious omission in Abushagif’s account of his
   military service. In 2011, Abushagif did not mention any such service despite
   answering a question that specifically asked whether he had engaged in any
   military or paramilitary organizations. In his motion to reopen, however,
   Abushagif claimed that he had served in the national guard from 2005 to




                                         12
Case: 19-60807     Document: 00516027931            Page: 13   Date Filed: 09/24/2021




                                     No. 19-60807


   2007. He suggests that it is plausible that he may have misunderstood the
   question. He also asserts that, because Qadhafi still ruled Libya when Abu-
   shagif completed the form in early 2011, he did not think he had to list his
   service because there was little reason at the time to believe his service would
   give rise to political persecution. But the question was clear and unequivocal;
   it in no way suggested that an applicant could omit military service if he did
   not think it was relevant to his case. The Board’s review of the evidence of
   Abushagif’s inconsistency here was far from irrational.
          Second, the Board affirmed the I.J.’s finding of a material inconsis-
   tency regarding Abushagif’s father’s leg amputation; although Abushagif
   claimed that his father lost his leg from torture at the hands of militias pro-
   voked by his work for the Qadhafi regime, the medical evidence accompany-
   ing Abushagif’s motion stated that the amputation resulted from a pre-
   existing medical condition. Abushagif contends that those facts can be recon-
   ciled because it is plausible that torture exacerbated the underlying condition
   and thus caused the amputation. Moreover, he avers that one overlooked
   condition listed in the medical report is plausibly consistent with torture.
   Finally, Abushagif suggests that perhaps the medical report omits any men-
   tion of torture because his father was afraid to tell his medical examiners the
   true cause of his injury.
          But we do not require the BIA to engage in speculative gymnastics to
   reconcile conflicts in an applicant’s account. The Board’s view of the evi-
   dence was in no way irrational.
          Finally, the BIA also affirmed the I.J.’s finding that there were serious
   inconsistencies in Abushagif’s account of his father’s kidnapping and those
   kidnappers’ threats against Abushagif. The Board noted that in his Septem-
   ber 2011 asylum application and at his December 2011 hearing, Abushagif
   failed to include both the militia’s threats against him and his father’s kid-




                                          13
Case: 19-60807       Document: 00516027931              Page: 14       Date Filed: 09/24/2021




                                         No. 19-60807


   napping. Instead, his 2011 application stated only that Qadhafi’s forces had
   arrested Abushagif’s brother, omitting any mention of his father’s abduction
   and militia threats against Abushagif.
           Abushagif contends that the BIA unfairly construed the timing of his
   father’s abduction, emphasizing that his father’s letter states that he was kid-
   napped “[a]fter” the 2011 revolution began instead of stating a specific time-
   frame that he was abducted. Thus, Abushagif surmises, the kidnapping could
   easily have occurred after his application and hearing in 2011. But Abushagif
   overlooks that the letter also states that “[i]n 2011 at the outbreak of Febru-
   ary 17 revolution, [Abushagif] [] received death threat[s] if he returned to
   Tripoli by militias who captured his father.”
           Setting aside the question of whether it was reasonable for the BIA to
   infer that that statement implies the kidnapping and threats occurred at the
   same time, at the very least the statement indicates that the militia threatened
   Abushagif in early 2011—at the “outbreak” of the revolution. 6 Because
   Abushagif filed his asylum application in September 2011, it wasn’t irrational
   for the Board to view his father’s statement involving his kidnapping and
   threats against Abushagif as creating an inconsistency between Abushagif’s
   motion to reopen and his initial application.
           In sum, the BIA did not act irrationally in determining that Abusha-
   gif’s allegations relating to his military service, threats against him, and
   alleged persecution of his family were inconsistent and unreliable. See
   Gonzalez-Cantu, 866 F.3d at 304–05. Thus, there was no abuse of discretion


           6
             Merriam-Webster defines “outbreak” as “a sudden or violent increase in
   activity.” Outbreak, Merriam-Webster Dictionary, https://www.merriam-
   webster.com/dictionary/outbreak (last visited Aug. 18, 2021). Stating that the militia made
   threats “at the outbreak” suggests that those threats occurred near the beginning of that
   sudden activity.




                                               14
Case: 19-60807     Document: 00516027931            Page: 15   Date Filed: 09/24/2021




                                     No. 19-60807


   in declining to credit them.

                                          2.
          Abushagif avers that the Board abused its discretion by not accepting
   his claims of being a Christian and a bisexual man without corroboration. We
   disagree.
          The controlling regulation stipulates that a motion to reopen “shall be
   supported by affidavits and other evidentiary material.”              8 C.F.R.
   § 1003.23(b)(3). Although Abushagif supplied his own affidavit attesting to
   his conversion to Christianity and bisexual status, the Board determined that
   that was insufficient and cited the need for corroborating evidence, such as a
   baptismal certificate or his ex-wife’s testimony as to his faith, as well as evi-
   dence such as affidavits confirming his bisexuality from men with whom he
   claimed to have had relationships. The BIA may require that a motion to
   reopen “provide corroborating evidence where it is reasonable to do so.”
   Bizabishaka v. Mukasey, 307 F. App’x 824, 825 (5th Cir. 2009) (per curiam).
   Thus, the BIA did not abuse its discretion by requiring additional corrobor-
   ation beyond Abushagif’s own testimony to establish a prima facie case of
   political persecution. See id.

                                         VI.
          Abushagif contends that the BIA abused its discretion by entirely fail-
   ing to address his CAT claim. On that point, he is correct. A CAT “claim is
   separate from . . . claims for asylum and withholding of removal and should
   receive separate analytical attention.” Efe v. Ashcroft, 293 F.3d 899, 906–07
   (5th Cir. 2002). Moreover, the BIA must not leave asserted CAT claims
   unaddressed. See Eduard v. Ashcroft, 379 F.3d 182, 196 (5th Cir. 2004).
          The government does not dispute that Abushagif raised a CAT claim
   in his motion to reopen. The government avers, however, that Abushagif did




                                          15
Case: 19-60807       Document: 00516027931         Page: 16   Date Filed: 09/24/2021




                                    No. 19-60807


   not present his claim to the Board and thus failed to exhaust it. See 8 U.S.C.
   § 1252(d)(1). That is flatly incorrect; Abushagif raised his CAT claim several
   times in his briefing before the BIA. It is confounding that the government
   says otherwise.
          The government also contends that remanding the CAT claim would
   be “futile” because, even if the BIA had addressed it, the Board still would
   not have granted his motion to reopen, given its determination that Abushagif
   had generally failed to submit reliable evidence in support of his claims of
   persecution. That contention, however, cannot overcome the plain com-
   mand of our caselaw: The Board must address CAT claims where they are
   raised. See Eduard, 379 F.3d at 196.
          We therefore remand for the limited purpose of the Board’s address-
   ing Abushagif’s CAT claim. Cf. United States v. Phipps, 319 F.3d 177, 192
   (5th Cir. 2003); Ozee v. Am. Council on Gift Annuities, Inc., 143 F.3d 937, 941
   (5th Cir. 1998). We “retain[] jurisdiction of the appeal during the pendency
   of the limited remand.” United States v. Rocha, 164 F. App’x 481, 482 (5th
   Cir. 2006) (per curiam).
          Accordingly, the petition for review is GRANTED in part and
   DENIED in part. The matter is REMANDED to the BIA for the limited
   purpose of addressing the CAT claim.




                                          16